DETAILED ACTION
Acknowledgements
The amendment filed 3/1/2021 is acknowledged.
Claims 1-16 are pending.
Claims 1-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s remarks have been considered, but are moot in view of the new grounds of rejection.

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 1 recites “responsive to determining that the validation value and the received digital signature are valid, approving, by the computing device, use of the physical check to fund a payment transaction.” This recites conditional language, as “approving” is only performed when the validation value and the received digital signature are determined to be valid, and are not performed otherwise. Additionally, the claim does not require that necessarily determines that the validation value and the In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Claims 2 and 10 recite “wherein the machine-readable code is a quick response code” and claims 3 and 11 recite “wherein the validation value is a random number or pseudo-random number.” These limitations recite characteristics of the machine-readable code and the validation value. Additionally, claim 6 recites “wherein the blockchain data value further includes the blockchain address” and claim 14 recite “wherein the blockchain data value further includes the blockchain.” These limitations describe characteristics of the blockchain data value. However, as these characteristics are not processed or used to carry out any active steps or functions that rely on these particular characteristics, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the blockchain data value further includes the blockchain.” However, the blockchain data value is a value that is identified in the blockchain, as claim 9 previously recites “identifying, in a blockchain, a blockchain data value . . . .” Therefore, because the blockchain data value is data on the blockchain, it cannot include the whole blockchain itself. For purposes of examination, this limitation is interpreted according to the specification (See PGPub of Specification ¶ 51) as “the blockchain data value further includes the blockchain address.”
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg, et al. (US 9,855,785) (“Nagelberg”) in view of Gaeta, et al. (US 10,423,938) and Cusden, et al. (US 2017/0344988) (“Cusden”).
Regarding claim 1, Nagelberg discloses a method and a system for secure approval of a check, comprising:
a processor (Nagelberg 14:56-13; 17:47-18:13); a reading device (Nagelberg 6:66-7:14; 15:59-16:4); and a memory storing executable instructions (Nagelberg 15:14-58; 17:2-46), that when executed by the processor, causes the processor to perform the steps of:
reading, by a reading device interfaced with a computing device, a validation value (Nagelberg 9:54-58; 10:36-38) and a machine-readable code displayed on a 
obtaining, by the computing device and based on the reading, the validation value and the blockchain address (Nagelberg 4:67-5:22; 7:1-14; 10:24-38); 
identifying, by the computing device, in a blockchain, a blockchain data value, based on the obtained blockchain address, wherein the blockchain data value comprises an additional value (Nagelberg 10:28-40);
comparing, by the computing device, the obtained validation value to the additional value (Nagelberg 10:28-40);
determining, by the computing device, whether the validation value is valid based on a the comparison of the obtained validation value to the additional value (Nagelberg 10:28-40); and 
responsive to determining that the validation value, approving, by the computing device, use of the physical document (Nagelberg 6:1-15; 10:40-45).
Nagelberg does not specifically disclose that the document is a check, or that the validation value is read from the machine-readable code. Nagelberg also does not specifically disclose that the blockchain address is associated with a public key, or receiving a digital signature from an external device, determining whether the received digital signature is valid using the public key, and responsive to determining the received digital signature is valid, approving the check to fund a payment transaction.
Gaeta discloses that the document is a check (Gaeta 3:23-37), and the validation value is read from the machine-readable code (Gaeta 11:17-64). Gaeta further 
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Nagelberg to include the use of a check and a validation value read from a machine-readable code, as well as to include approving use of the check to fund a payment transaction responsive to determining the check is valid, as disclosed in Gaeta, in order to prevent fraudulent use of negotiable instruments, such as by a fraudster attempting to deposit a single check at multiple financial institutions (Gaeta 1:31-51).
Nagelberg in view of Gaeta does not specifically disclose that the blockchain address is associated with a public key, or receiving a digital signature from an external device, determining whether the received digital signature is valid using the public key, and that the transaction is approved responsive to determining the received digital signature is valid.
Cusden discloses that the blockchain address is associated with a public key, as well as receiving a digital signature from an external device, determining, by the computing device, whether the received digital signature is valid using the public key, and that the transaction is approved responsive to determining the received digital signature is valid (Cusden ¶¶ 16-20, 22, 30, 32, 47-54). 
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Nagelberg in view of Gaeta to include the use of blockchain address associated with a public key, as well as receiving a digital signature from an external device, determining, by the computing 
Regarding claims 2 and 10, Nagelberg discloses that the machine-readable code is a quick response code (Nagelberg 4:10-28).
Regarding claims 3 and 11, Gaeta discloses that the validation value is a random number or pseudo-random number (Gaeta 11:24-27).
Regarding claims 4 and 12, Cusden discloses storing the public key in the blockchain data value (Cusden ¶¶ 18-20, 33).
Regarding claims 6 and 14, Cusden discloses that the blockchain data value further includes the blockchain address (Cusden ¶¶ 18-20, 33), and the method further comprises: generating the digital signature using a private key of a cryptographic key pair comprising the private key and the public key (Cusden ¶¶ 16-20, 22, 30, 32, 47-54).
Regarding claims 7 and 15, Gaeta discloses displaying, on a display device interfaced with the computing device, a message indicating the approval of use of the physical check (Gaeta Figure 4B; 10:13-32; 12:33-13:21).
Regarding claims 8 and 16, Cusden discloses that receiving the digital signature comprises receiving the digital signature from the external device using one of: near field communication, Bluetooth, radio frequency, and magnetic secure transmission (Cusden ¶¶ 16, 22, 49, 55).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg in view of Gaeta and Cusden as applied to claims 1 and 9 above, and further in view of Azen, et al. (US 2013/0185214) (“Azen”).
Regarding claims 5 and 13, Nagelberg in view of Gaeta and Cusden does not specifically disclose that receiving the digital signature from the external device further includes receiving the public key from the external device.
Azen discloses receiving the public key from the external device (Azen ¶¶ 9, 62-64, 74).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Nagelberg in view of Gaeta and Azen to include receiving the public key from the external device, as disclosed in Azen, in order to allow a client to generate its own public private key pair and register the public key with an entity that is to verify the client’s identity (Azen Abstract; ¶¶ 9, 62-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685